Title: General Orders, 5 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Monday August 5th 1782
                     Parole Albany,
                     C. Signs Princetown, Brunswick
                  
                  The following alterations in the mode of issues having been agreed upon between the superintendant of Finance and the Contractors for supplying the moving army, are approved of by the Commander in chief and ordered to take place accordingly.
                  General Officers for themselves and families to draw provisions and stores on their own returns, or those of their Aids de Camp and to draw any number they think proper not exceeding the number of rations allowed them; their accounts with the Contractor to be closed at the end of each month and the paymasters to pay the ballance of subsistance money, if any due, on the certificate of the Commissary from whom they have received provisions for the preceeding month.
                  The officers of regiments to draw as many rations as they are intitled to, if they please, but to draw together, and on the usual days of issues—three pr cent to be allowed in order to make the weight hold out: the same allowance to extend to soldiers and every person entitled to draw—Regiments and corps to be serv’d in as many draughts as there are Companies and the Contracters to have an allowance of two pr cent as a compensation for the encrease of draughts.
                  The issuing commissary shall give to the regimental Quartermasters a return of the number of rations issued to the officers of each regimt for the preceeding month and the Quartermaster shall be entitled to receive the ballance of the subsistance money due the officers of the pay master and pay it to the officers entitled to it.
                  When in the course of service on Detachments officers can not draw provisions with their regiments, the returns where they do draw shall specify their ranks and the corps to which they respectively belong.
                  The Honorable the Congress have been pleased to pass the following resolves.
                  By the United States in Congress assembled July 24th 1782.
                  Resolved that the act of congress of the 11th of february 1778 and all subsequent resolutions so far as they respect the Department of the Commissary general of Military stores be and are hereby repealed.
                  Resolved that the secretary at war be & he is hereby impowered to appoint from time to time a Commissary of Military stores who shall be subject to his orders, and instructions and shall receive a salary of one thousand dollars per annum.
                  That the secretary at war be further impowered to appoint from time to time so many officers (to be taken from the officers of the army if agreable to them) as he may find necessary to superintend the business in that department.
                  The Light companies of the 1st Connecticut, Rhode island and the 3d 6th & 10th Massachusetts regiments will march on Thursday the 8th instant under the command of Major Ashley to relieve the infantry now on the lines.
                  The 1st Connecticut regiment will march the same day to relieve the 9th Massachusetts regiment at Dobbs ferry Stoney and Verplanks point.
                  The fatigue tomorrow at West point &c. the 4th Massachusetts regiment.
                  The Quartermasters of Brigades & Corps are immediately to make their returns for the present month to the Quartermaster generals office agreeable to the directions and forms they have heretofore received from him—They will also turn in to the waggon Master general, all the public waggon horses in their respective corps except those for general officers.
               